Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 1 of 55

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

2017-09-28 09:37:01

Page 118 of 172

 
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 2 of 55

 

 

LAW ENFORCEMENT CENTER
INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:01

2017-09-28 09:37:01

 

Page 119 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 3 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#t: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

2017-09-28 09:37:01

Page 120 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 4 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

2017-09-28 09:37:01

Page 121 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 5 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:01

2017-09-28 09:37:01

 

Page 122 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 6 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

2017-09-28 09:37:01

Page 123 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 7 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

Cruse

2017-09-28 09:37:01

Page 124 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 8 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

PAVE tel pe aU

Page 125 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 9 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:01

2017-09-28 09:37:01

 

Page 126 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 10 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017

Detective: M.T. Brown L24/474

2017-09-28 09:37:04

2017-09-28 09:37:01

 

Mackey has removed
hand and announced
on his radio: "Shots
fired, shots fired."

 

 

 

 

Page 127 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 11 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 128 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 12 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 129 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 13 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 130 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 14 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 131 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 15 of 55

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

a

— za | ST =]
ae “a 4 r ig
| a
- 7 =

Mackey

2017-09-28 09:37:02

 

Page 132 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 16 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

PAE Eyal es Tal

 

Page 133 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 17 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

Mackey

 

Page 134 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 18 of 55

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 135 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 19 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 136 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 20 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 137 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 21 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 138 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 22 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 139 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 23 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 140 of 172

 
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 24 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:02

 

Page 141 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 25 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:02

2017-09-28 09:37:03

 

Page 142 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 26 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 143 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 27 of 55

 

 

 

LAW ENFORCEMENT CENTER
INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 144 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 28 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

Se
-,
i
fo

2017-09-28 09:37:03

 

Page 145 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 29 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 146 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 30 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 147 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 31 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 148 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 32 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Caseit: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-26 09:37:03

 

Page 149 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 33 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 150 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 34 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 151 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 35 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

Cruse

 

Page 152 of 172

 
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 36 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst, Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 153 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 37 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 154 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 38 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 155 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 39 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:03

 

Page 156 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 40 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:03

2017-09-28 09:37:04

 

Page 157 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 41 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

2017-09-28 09:37:04

 

Page 158 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 42 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

Mackey

2017-09-28 09:37:04

 

Page 159 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 43 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT |
Lead: 35 |
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

2017-09-28 09:37:04

 

Page 160 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 44 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

2017-09-28 09:37:04

 

Page 161 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 45 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

2017-09-28 09:37:04

 

Page 162 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 46 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

    

2017-09-28 09:37:04

 

Page 163 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 47 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

 

Mackey says on the
radio, “Start a fire
AMR."

 

 

 

 

 

 

The person
Cruse
initially
contacted can
be heard
asking "Why."

2017-09-28 09:37:11

 

 

 

Page 164 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 48 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:37

 

Mackey

Cruse is on the radio
saying, "Requesting
AMR 10-39, scene is
secure."

 

 

 

2017-09-28 09:38:01

 

Cruse is at rear of his
vehicle retrieving a
medical kit-female is
visible. Cruse ask her,
“Why didn’t you tell
me he had a gun.” She
replied, “Why the
fuck, why would you
do that.”

Cruse replies, “Cause
he was reaching for
the gun.”

She replies, “He was
not.”

 

 

 

 

Page 165 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 49 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:38:41

 

 

Cruse is running to
Mackey and White’s
location with the
medical kit, Mackey’s
camera records
several people on the
corner. Audio from
several people can be
heard along with
sirens.

 

2017-09-28 09:38:49

 

 

Another officer has
arrived

 

Page 166 of 172

 

 
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 50 of 55

LAW ENFORCEMENT CENTER
INVESTIGATIVE REPORT

 

Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

PAU EDP he ste

 

Gun being removed
from left pocket by
Cruse.

 

 

 

 

2017-09-28 09:39:06

 

Page 167 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 51 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:39:06

 

 

Page 168 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 52 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:39:08

 

Cruse hands gun to
Mackey.

 

 

 

2017-09-28 09:39:08

 

Felon eon Cruse removes what
appears to bea
magazine from
White’s pocket.

 

 

 

 

Page 169 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 53 of 55

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#t: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:39:09

 

Cruse hands magazine
to Mackey.

 

 

 

2017-09-28 09:39:33

 

Mackey opening hatch
of his vehicle.

 

 

 

 

Page 170 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 54 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:39:37

2017-09-28 09:41:18

 

Mackey and Cruse
continue to administer
1* aid until it is
decided they will
leave and go to the
station,

 

 

 

 

Page 171 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-6 Filed 12/28/18 Page 55 of 55

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst, Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

Note: Because the video from both of the cameras are a variable frame rate, and the lack
of milliseconds being present on the original footage, the time code at the top of the
above images is an approximation. Further analysis is required to further refine reference
times. See supplement 92 under this case number and lead number 35 to see details
related to frame by frame analysis; which includes millisecond offsets between frames.

Note: As noted above, I placed the original DVD provided to me by Lt. Cross into
evidence under this case number, Additionally, using Axon-Five professional, I exported
sequential images from each of Mackey and Cruse’s video of this incident. This export
created an image of each frame so the viewer can see every frame of video from both
officers video. I placed a copy of the original along with a folder containing the
sequential images and other files used to analyze the video onto a blue-ray dvd; which I
placed into evidence under this case number,

End of report.

M.T. Brown
Detective

 

 

 

 

Mea

Approved

tho OGe-7

 

 

Page 172 of 172
